This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PORTO PLUMBING LLC,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 35,048

 5 NEXT LEVEL PLUMBING CORP.,

 6          Defendant,

 7 and

 8 MARK E. BAKER,

 9          Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Shannon C. Bacon, District Judge

12 Rammelkamp Muehlenweg & Cordova, P.A.
13 Robert J. Muehlenweg
14 Albuquerque, NM

15 for Appellee

16 Mark E. Baker
17 San Diego, CA

18 Pro Se Appellant
 1                             MEMORANDUM OPINION

 2 SUTIN, Judge.

 3   {1}   Mark E. Baker appeals an order confirming an arbitration award. Our notice of

 4 proposed summary disposition addressed various issues raised in Mr. Baker’s

 5 docketing statement and proposed to affirm. [CN 6] Mr. Baker has filed a

 6 memorandum in opposition to that disposition challenging only this Court’s

 7 conclusion that the arbitration award at issue sets forth findings of fact and

 8 conclusions of law. [MIO 2-3] As Mr. Baker’s memorandum does not respond to our

 9 proposed disposition on any other issues raised in the docketing statement, those

10 issues are deemed abandoned. See State v. Johnson, 1988-NMCA-029, ¶ 8, 107 N.M.

11 356, 758 P.2d 306.

12   {2}   The sole remaining issue is whether the final arbitration award complied with

13 the arbitration agreement’s requirement that an award “be accompanied by a written

14 opinion setting forth the findings of fact and conclusions of law relied upon in

15 reaching the decision.” [RP 184 (¶ 16)] In arguing that it did not, Mr. Baker points to

16 the award’s introductory recitation that “[w]hile the following decision offers a factual

17 background and conclusions, such do not constitute findings of fact or conclusions of

18 law.” [RP 234] Based upon that recitation, Mr. Baker’s memorandum in opposition




                                               2
 1 asks how this Court could “state that the document did have finding[s] of fact and

 2 conclusions of law.” [MIO 2]

 3   {3}   We note, initially, that in the context of judicial findings and conclusions, this

 4 Court is not generally bound by a lower court’s characterization of its findings and

 5 conclusions. See Santa Fe Custom Shutters & Doors, Inc. v. Home Depot U.S.A., Inc.,

 6 2005-NMCA-051, ¶ 15, 137 N.M. 524, 113 P.3d 347. Thus, for instance, when a

 7 lower court purports to make factual findings that are actually conclusions of law, it

 8 is for this Court to properly categorize that court’s rulings and apply the correct

 9 standard of review on appeal. See id. (noting that a district court “finding” was

10 actually a legal conclusion and treating it as such); see also Wood v. City of

11 Alamogordo, 2015-NMCA-059, ¶ 15 n.2, 350 P.3d 1185 (rejecting a party’s

12 characterization of legal conclusions as factual matters). Even if a decision does not

13 explicitly state that it contains findings of fact and conclusions of law, we may

14 interpret the decision as containing findings and conclusions. See Blea v. Sandoval,

15 1988-NMCA-036, ¶ 5, 107 N.M. 554, 761 P.2d 432 (construing a district court’s letter

16 decision as containing “findings of fact and conclusions of law, although they were

17 not denominated as such”).

18   {4}   In this case, instead of judicial findings and conclusions, we are asked to

19 consider the findings and conclusions of an arbitrator acting pursuant to an arbitration


                                               3
 1 agreement. This is not new territory for this Court. We consider the findings of

 2 arbitrators, for instance, when assessing whether such findings should preclude further

 3 litigation of an issue. See Rex, Inc. v. Manufactured Hous. Comm., 1995-NMSC-023,

 4 ¶ 14, 119 N.M. 500, 892 P.2d 947 (discussing the potential preclusive effect of

 5 findings made in arbitration). It is possible that the introductory recitation in the

 6 arbitration award at issue in this case is intended to disclaim any such preclusive

 7 effect. But regardless of the intended effect of that disclaimer, the question raised in

 8 this appeal is purely a contractual question of whether the form of that award

 9 complied with the arbitration agreement’s “findings of fact and conclusions of law”

10 requirement. [RP 184] And, in assessing that question, the relevant inquiry is whether

11 the award contains such findings and conclusions and not whether the award says that

12 it does or does not do so.

13   {5}   In other words, the question raised by Mr. Baker’s appeal is not whether the

14 arbitrator purported to be making findings of fact and conclusions of law but whether

15 the arbitration award actually set forth the findings and conclusions relied upon by the

16 arbitrator. Toward that end, we note that, although the arbitration award in this case

17 purports not to contain “findings of fact or conclusions of law,” that same award then

18 proceeds to set forth multiple factual findings and to draw legal conclusions from

19 those facts. [RP 234-36] As our calendar notice pointed out:


                                              4
 1          The award includes detailed finding[s] regarding the execution of an
 2          asset purchase agreement that was accompanied by a promissory note
 3          and security agreement, and the parties’ subsequent conduct surrounding
 4   the agreement and note. [RP 234-35] The award also arrives at conclusions of law,
 5   drawn from the facts, that Plaintiff perfected its interest in the collateral underlying
 6   the parties’ transaction, that Defendants defaulted on their obligations by failing to
 7   make payments under the note, that Defendants failed to prove necessary elements of
 8   their counterclaims—including damages—and that an award in favor of Plaintiff was
 9   proper. [RP 234-36]

10 [CN 5]

11   {6}   Mr. Baker’s memorandum in opposition makes no effort to explain how the

12 above-described findings and conclusions are in any way deficient or fail to comply

13 with the arbitration agreement’s requirement that an award “be accompanied by a

14 written opinion setting forth the findings of fact and conclusions of law relied upon

15 in reaching the decision.” [RP 184] We also note that Mr. Baker makes no effort to

16 explain what findings or conclusions are missing from the arbitration award or how

17 he is harmed in any way by the purported absence of such findings or conclusions.

18   {7}   Ultimately, because Mr. Baker is opposing a notice of proposed summary

19 disposition, he has the burden to “come forward and specifically point out errors of

20 law and fact.” State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d

21 1003, superseded by statute on other grounds as stated in State v. Harris, 2013-

22 NMCA-031, ¶ 3, 297 P.3d 374. The introductory recitation in the arbitration award

23 does not change the fact that the award, itself, sets forth nearly two pages of factual


                                                5
1 findings and legal conclusions, all of which appear to have been relied upon in

2 reaching a decision. Because we are not persuaded that the form of the arbitration

3 award constituted a breach of the arbitration agreement, we conclude that the district

4 court properly confirmed the award. The district court’s order confirming the

5 arbitration award and judgment is affirmed.

6   {8}   IT IS SO ORDERED.



7                                         __________________________________
8                                         JONATHAN B. SUTIN, Judge


9 WE CONCUR:


10 _______________________________
11 RODERICK T. KENNEDY, Judge


12 _______________________________
13 STEPHEN G. FRENCH, Judge




                                            6